Citation Nr: 0716649	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-07 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of 
$16,382.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945.  The veteran died in May 1993.  The appellant is the 
veteran's surviving spouse.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in St Petersburg, 
Florida.  


FINDING OF FACT

The appellant intentionally failed to accurately report her 
income in order to receive VA death pension benefits to which 
she was not entitled.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $16,382.00 is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965(b) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA death pension benefits in the calculated 
amount of $16,382.00.  Once VA has determined there is a 
debt, the debtor must be advised of the fact of the debt and 
that he may dispute its existence or amount, as well as 
requesting waiver of it.  Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  If the debtor in any way disputes the 
existence of the debt, the RO must review the accuracy of the 
debt determination and if the debtor is unsatisfied, he may 
appeal.  Id. See also 38 C.F.R. § 1.911 (2005); VAOPGCPREC 6-
98 (April 24, 1998).  The RO fully complied with these 
requirements. The Board notes that the veteran has not 
challenged the validity of the indebtedness; nor does there 
appear to be any further reason to believe that the debt was 
improperly created.  As such, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an absence of 
an honest intention to abstain from taking unfair advantage 
of the government.  Any misrepresentation of material fact 
must be "more than non-willful or mere inadvertence."  38 
C.F.R. 
§ 1.962(b) (2006).  The Committee has denied the appellant's 
waiver request based on their finding that the appellant had 
misrepresented her income for many years, beginning in 1994.  

VA death pension benefits are payable to a veteran's 
surviving spouse or child based on a veteran's service.  
These benefits are income sensitive meaning that they are 
reduced by the amount of income generated by the recipient 
less certain adjustments made for medical expenses.  A 
surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 
C.F.R.
§ 3.23 (2006).  The Committed found that the overpayment at 
issue was due to a discrepancy between income reported as 
earned by the appellant since 1994 and actual income 
received.

The appellant has advanced the argument that she thought she 
was reporting the correct income.  (See, the March 2002 
notice of disagreement).  The Board finds this assertion is 
not credible.  The appellant has not indicated the source of 
any misinformation regarding her entitlement to benefits and 
there is no evidence in the claims file indicating that VA 
was the source of any misinformation.  In opposition to this 
argument is the fact that the appellant was informed on 
numerous occasions by VA that her benefits were dependent on 
her income.  

In June 1993, the appellant submitted a claim for death 
pension.  At that time, she indicated that her only income 
was from Social Security in the amount of $234.00 per month.  
In a July 1993 statement the RO informed the appellant that 
her claim for pension had been approved, and how the amount 
was calculated.  The appellant was informed the amount of 
payment was based on total family income and that her 
payments must be adjusted when this income changed.  She was 
told that she must report any changes in income currently 
shown and that her failure to do so might create an 
overpayment.  Her amount of payment was amended in January 
1994, and she was again informed about income changes, her 
responsibility to report same and the consequences of failure 
to report.  In July 1994, the appellant submitted an 
Eligibility Verification Report (EVR) in which she indicated 
that she was receiving $277.10 from Social Security (SSA), 
and in October 1994, she received a statement from the RO 
informing her of the amended amount of her award.  She was 
again informed about income changes, her responsibility to 
report same and the consequences of failure to report.  In 
April 2001, the RO received an EVR from the appellant in 
which she indicated that she was receiving $710.00 per month 
from Social Security. 

The appellant was also provided with VA Form 21-8767, Death 
Pension Award Attachment, in 1993 and 1994.  This attachment 
also informs the appellant that her benefits were income 
based.  The appellant's argument that she did not know her 
pension benefits were income dependent is further undercut by 
the fact that she has was provided with Medical Expense 
Reports to allow her to submit evidence to reduce the amount 
of the calculated earned income for pension purposes.  
Additionally each year from 1993, she received notice from VA 
of increases due to cost of living.  She had notice then that 
she had to inform VA if there was a change in her income.  
The Board finds that the appellant had ample notice and knew, 
or should have known, that her benefits were income 
dependent.  

In a June 2001 VA Report of Contact, it is noted that the RO 
telephoned the SSA, and was informed that the appellant 
previously was getting benefits on her own record of $270.60, 
and then on June 28, 1993, she received $959.00 retroactively 
with a benefit of $622.60.  Thereafter, payments were noted 
as follows:

12/93---$639.10
12/94---$657.10
12/95---$673.50
12/96---$693.80
12/97---$707.80
12/98---$716.50
12/99---$734.50
12/00---$760.00

The evidence clearly shows that the appellant misreported her 
income several times, and failed to inform VA of the changes 
in her income for a long period of time.  The Board finds 
that if, as the appellant has argued, she did not know that 
she was not reporting the correct income, the information 
included in the letters from VA should have alerted her to 
the mistake, and she would have alerted VA to the mistake.  
She indicated in the EVR of July 1994 that she was only 
receiving $277.10 from SSA when in actuality her benefit was 
substantially more than that.  However, the appellant 
continued to receive VA benefits and did not alert VA to the 
fact that the amount of her benefits was based on an 
incorrect income figure.

There is nothing to show that she did not have the mental 
capacity to understand the VA forms in which she was told 
that she had to report her income during the time in 
question.  She was informed in writing of her award, and that 
the award was based on income, and she had knowledge of the 
income-based nature of pension benefits.  Nonetheless, she 
failed to inform VA of her actual income.  

It is clear that, in filing false income information with VA, 
the appellant was intending, at a minimum, to seek an unfair 
advantage.  She knew, or should have known, of the likely 
consequences, i.e., the receipt of pension benefits to which 
she was not entitled; and her actions resulted in a 
substantial loss to the government in the amount of the 
benefits.  Consequently, the appellant's actions constitute 
"bad faith," as that term is defined above.  Further, the 
actual written evidence of bad faith substantially outweighs 
the appellant's assertions as to her lack of knowledge.  
Hence, the evidence on the issue of bad faith is not so 
evenly balanced as to create a reasonable doubt, and 38 
U.S.C.A. § 5107(a) is not for application.

Since "bad faith" in the creation of the debt has been shown, 
waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2006).  Hence, the principles of equity and good conscience 
are not for application.  In addition, it is not necessary to 
discuss whether the appellant's actions constituted 
misrepresentation or fraud.

Duties to Notify and Assist 

The duties to notify and assist a promulgated at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined VA's 
duties to notify and assist a claimant in the development of 
a claim.  However, the notice provisions of the VCAA are 
inapplicable to waiver claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002).  At any rate, even if those provisions were 
applicable in this case, the VA appears to have satisfied 
those provisions by a letter dated in October 2001.  There is 
otherwise no pertinent evidence identified by the appellant 
which is not already of record.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits is not warranted and the appeal is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


